12 F.3d 204
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Randy DINGLE, Plaintiff-Appellant,v.Walter EDMOND, Superintendent;  Victor C. Freitas, Sergeant;Robin Martin, Officer, Defendants-Appellees.
No. 93-7021.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1993.Decided Nov. 19, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham, No. CA-93-220;  Paul Trevor Sharp, Magistrate Judge.
Randy Dingle, pro se.
William McBlief, North Carolina Dept. of Justice, Raleigh, NC, for defendants-appellees.
M.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the magistrate judge.  Dingle v. Edmond, No. CA-93-220 (M.D.N.C. Sept. 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to jurisdiction of a magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993)